DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed April 8, 2022.  Claims 1-12 are currently pending. Claims 13-15 have been cancelled by the Applicant on April 8, 2022 as being drawn to non-elected group.

Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 8, 2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (US 20130044380).
Re claim 1: Shen teaches a fingerprint recognition package (fig. 1) (Examiner would like to note here that finger recognition is only in the preamble and therefore not given patentable weight since nothing in the body of the claim is connected to the finger recognition aspect, 2111.02) comprising: a circuit board (110); an image sensor die (120) attached and electrically connected to the circuit board (110) (paragraph 21); a light-shielding member (220) applied to the circuit board (110) (see fig. 1); and an adhesive member (230) attached to one side of the light-shielding member (120) (see fig. 1).
Examiner would like to note that claim 5 is a product by process claim, the patentability of the product does not depend upon the method of production, therefore the prior art need only teach the product. The method of production will not hold weight in the claim language (MPEP 2113).
Re claim 5: Shen teaches the fingerprint recognition package, wherein the light-shielding member (220) is processed or removed using at least one of a laser or a router (paragraph 29, Shen shows a light shielding member 220 processed and removed in various ways, printing and lithography which can use lasers, but this part of the claim is not given patentable weight see MPEP 2113 since the product in Shen is the same as what is being claimed).
Re claim 6: Shen teaches the fingerprint recognition package, wherein the adhesive member (230) includes at least one of a cohesion material layer or an adhesive layer (paragraph 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20130044380) in view of Abe (US 20120230669).
Examiner would like to note that claims 2 to 4 are product by process claims, the patentability of the product does not depend upon the method of production, therefore the prior art need only teach the product. The method of production will not hold weight in the claim language (MPEP 2113). 
Re claim 2: Shen teaches the fingerprint recognition package, wherein the light-shielding member (220) contains various materials (paragraphs 25 and 26), but does not specifically teach the materials are cured by being irradiated with ultraviolet rays. Abe teaches a light shielding member (42) that contains a UV curable resin and a thermosetting resin (paragraph 70). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light shielding member of Shen include a UV curable resin and a thermosetting resin similar to Abe in order to efficiently block light while having a durable structure providing for reduced interference from outside light and longer last design.
Re claim 3: Shen as modified by Abe teaches the fingerprint recognition package, wherein the light-shielding member (Abe, 42, Shen, 220) is thermoset by being irradiated with heat (Abe, paragraph 69 and 70).
Re claim 4: Shen as modified by Abe teaches the fingerprint recognition package, wherein ultraviolet-curing and thermosetting are performed together on the light-shielding member (Shen, 220, Abe, 42) (Abe, paragraphs 69 and 70, since Abe uses both a thermosetting and UV curable material in the light shielding member 42, then the process would be covered, also see note of above about product by process claims).
Re claim 8: Shen teaches the fingerprint recognition package, wherein the light-shielding member (220) contains various materials (paragraphs 25 and 26), but does not specifically teach wherein the light-shielding member includes at least one of an ultraviolet-curable polymer or a thermosetting resin. Abe teaches a light shielding member (42) that contains a UV curable resin and a thermosetting resin (paragraph 70). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light shielding member of Shen include a UV curable resin and a thermosetting resin similar to Abe in order to efficiently block light while having a durable structure providing for reduced interference from outside light and longer last design.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20130044380) in view of Shiu et al. (US 20130045549).
Re claim 7: Shen teaches the fingerprint recognition package, wherein the light-shielding member blocks light in a wavelength range of 400 to 700 nm (paragraph 25, opaque and black, black absorbs most visible light that hits it which is in the range of 400-700nm), but does not specifically teach blocks 90% of light in a wavelength range of 400 to 700 nm. Shiu teaches light shielding member (118) blocks 90% of light in a wavelength range of 400 to 700 nm (paragraph 34). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the black material of Shen absorb 90 percent of visible light similar to Shiu in order to ensure visible stray light does not enter the image sensor package providing for higher quality measurements less affected by environmental light.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20130044380) in view of Ogawa (US 20100181090).
Re claim 9: Shen teaches the adhesive member (230) attached to one side of the light-shielding member (120) (see fig. 1), but does not specifically teach wherein the adhesive member includes at least one of urethane, acryl, or silicon. Ogawa teaches wherein an adhesive member (24) includes at least one of urethane, acryl, or silicon (paragraph 106-110). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the adhesive of Shen with a material of urethane similar to Ogawa in order to ensure proper bonding between surfaces providing for a longer last structure. 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20130044380) in view of Kim et al. (US 20170372123).
Re claim 10: Shen teaches the package (fig. 1) comprising the circuit board (110); the image sensor die (120) attached and electrically connected to the circuit board (110) (paragraph 21); the light-shielding member (220) applied to the circuit board (110) (see fig. 1); and the adhesive member (230) attached to one side of the light-shielding member (120) (see fig. 1) mounted/adhered to a window (210) (see fig. 1), but does not specifically teach a fingerprint recognition package mounted within a display of an electronic device. Kim teaches a fingerprint recognition package (140/170) mounted within a display (110/112/111) of an electronic device (see fig. 6 and 7). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the image package of Shen as the fingerprint recognition package with display of Kim in order to ensure undesired light is blocked from the image capturing portion while being able to attach the image package to a display providing for higher quality fingerprint images and longer lasting design. 
Re claim 11: Shen as modified by Lin teaches the fingerprint recognition package, wherein the display (Kim, 110/112/111) includes a window (Kim, 110 over finger package 140, Shen, 210), and the adhesive member (Shen, 230, Kim, 170) is attached to an inner surface of the window (Kim, 110 over finger package 140, Shen, 210) (Pi, see fig. 6 and 7, Shen, fig. 1).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20130044380) as modified by Kim et al. (US 20170372123) as applied to claim 10 above, and further in view of Lee et al. (US 7227236).
Re claim 12: Shen as modified by Kim teaches the image sensor die (Shen, 120) attached and electrically connected to the circuit board (Shen, 110) (Shen, paragraph 21), but does not specifically teach wherein the image sensor die further includes an optical layer on one side thereof. Lee teaches wherein an image sensor die (210) further includes an optical layer (220) on one side thereof (see fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an optical layer similar to Lee with the package of Shen as modified by Kim in order to protect the image sensor die from environmental elements such as dust providing for less interference for higher quality images and longer lasting design. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878